Title: To Thomas Jefferson from William Gardiner, 2 September 1801
From: Gardiner, William
To: Jefferson, Thomas


Sir.
Baltimore Pitt Street Sepr 2d 1801.
The undersign’d could not have assum’d the exercise of the present Freedom, had he not been convinc’d Mr Jeffersons private Virtues added the brightest Splendor to his Title of President.—
To the cold Systemist or Machine of inherited prejudice, this Application would be spurn’d with reprehensions of contempt. But seduc’d by the true Lustre of Humanity and Fame, a Young Man, without a Friend, dares to sollicit the first Magistrate of a free People, for some inferior employ, in the various Departments, that, might suit his Talents.
The undersign’d is the Son of an English Gentleman of decay’d Fortunes, has been near 5 Years in Baltimore, in the Capacity of Tutor, and can produce good recommendations as ⅌ Enclos’d.—
His Abilities embrace most what a liberal Education confers, a thorough Knowledge of Accompts (from his connexions in Business) the Translation of French readily, the Spanish, Italian & Portugueze with the Aid of a Dictionary and a general Reading of Ancient and Modern History
He thinks it proper to add when an Infant, he had the Misfortune to lose the Sight of an Eye, is a married Man, and about Thirty Years of Age.—
If the undersign’d should succeed, the pride of his Heart dictates this expression, he ever will be deserving—If otherwise the disappointment will never chill, that Respect, ever warm in his Breast, for the illustrious Character of Mr. Jefferson.
Wm. Gardiner.
